DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 14 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite the acronym “ITO”, however the term is not fully defined within the body of the claims. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 and 13-21 are rejected under 35 U.S.C. 102(a1) as being anticipated by US Publication 2012/0074296 to Hammes et al.

In regards to claims 1-10 and 13-21, Hammes discloses and shows in Figures 1-7, a light projection device and method with safety protection, comprising:
 a body (10) (par. 51); and 
a light projection device (22) (par. 53); 
wherein the light projection device comprises: 
a light source (24) (par. 38, 53, 75); 
a diffractive optical element (26) configured to modulate light emitted from the light source so as to project a pattern onto a target surface (par. 38, 53); 
an image acquisition unit (14a, 14b) configured to acquire the pattern (par. 30, 52); 
a processing unit (30) coupled to the image acquisition unit and determining whether the pattern is normal, and if the pattern is normal, turning on the light source at a rated power level (par. 31, 33-34, 36-37, 54, 56, 58-60, 63, 67-70);
[claims 2, 13 and 20] further comprising: turning off the light source if the pattern is abnormal, wherein the light source is preferably a laser light source, and the rated power level is preferably higher than the safe power level (par. 31, 33, 37, 54, 56, 58-60, 63, 67-70);  
[claim 3] further comprising: calculating the safe power level based on a distance between the light source or the diffractive optical element and the target surface (par. 36-37, 54, 56, 58-60, 63, 67-70);  
[claims 4, 9 and 17] further comprising: determining that a fault lies in the light source and/or the diffractive optical element if the pattern is abnormal (par. 36-37, 54, 56, 58-60, 63, 67-70);  
[claims 5, 10 and 18] wherein the light source is configured to emit divergent light of nonplanar waves, and the diffractive optical element is preferably a diffractive optical element that performs optical modulation for the wavefront phase distribution of the incident light field (par. 38, 53, 59).  
[claims 6, 14 and 21] wherein no collimating lens is used to perform collimation processing between the light source and the diffractive optical element, and/or no ITO is used to filter the light modulated by the diffractive optical element (Figure 1);  
[claims 8 and 16] wherein the processing unit (30)  configured to turn off the light source if the pattern is determined to be abnormal (par. 31, 33, 37, 54, 56, 58-60, 63, 67-70; wherein the light projection device can further comprise a proximity sensor and/or a distance sensor to measure a distance between the light source or the diffractive optical element and the target surface (par. 28); wherein the processing unit is also configured to calculate the safe power level based on the distance between the light source or the diffractive optical element and the target surface (par. 36-37, 54, 56, 58-60, 63, 67-70);  
  [claim 19] further comprising a proximity sensor and/or a distance sensor capable of detecting a distance from the light projection device (par. 28), and a processing unit (30) of the light projection device configured to perform the following operations when the distance is detected to be within a predetermined range: turning on the light source at a safe power level (par. 38, 53, 59-60); using a diffractive optical element to modulate light emitted from the light source so as to project a pattern onto a target surface (par. 38, 53); acquiring the pattern (par. 52); determining whether the pattern is normal, and if the pattern is normal, turning on the light source at a rated power level, wherein the rated power level is preferably higher than the safe power level (par. 31, 33-34, 36-37, 54, 56, 58-60, 63, 67-70).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HANSEN whose telephone number is (571)270-1736. The examiner can normally be reached Monday to Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JONATHAN M. HANSEN
Primary Examiner
Art Unit 2886



/JONATHAN M HANSEN/Primary Examiner, Art Unit 2877